DETAILED ACTION

This action is in response to the application filed on 1/22/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 11 line 1, it’s not clear as to if the device or the primary side controller is configured to perform the limitations of claim 11, based on the preamble which states “A device comprising a primary side control configured to”. 	 	In line 4, the limitation “the digital information” lacks proper antecedent basis.  	Dependent claims 12-15 inherits the deficiencies of independent claim 11 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 13, it’s not clear as to how the duration is being decoded, based on the limitation “decode the duration” because claim 11 states that the digital information is being decoded.  	Further regarding claim 14 line 3, it’s not clear as to which element is detecting a ZVS pulse, based on the limitation “detecting a ZVS pulse”. Furthermore, it’s not clear as to what the acronym “ZVS” stands for. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbaum (US Patent 6084784) in view of Kesterson et al. (US 2015/0188442). 	Regarding claim 11, as best understood, Durbaum discloses (see fig. 1-4) discloses a device comprising a primary side controller (6) configured to: control a primary side switch (6 controlling S1) of an isolated power converter (fig.1 is an isolated power converter); detect a duration of a diode conduction time for the isolated power converter (operation of 8 shown in fig. 3). 	Durbaum does not disclose decoding the digital information based on the duration of the diode conduction time. 	Kesterson et al. discloses (see fig. 1) decoding a digital information (operation of 214) based on a duration of a diode conduction time (conduction time of D1 allows for Iout to flow to the sensor 212. The output from 212 to input to 214. Thus the operation of 214 is based on the conduction time of D1). 	Therefore it would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the device of Durbaum to include the features of Kesterson et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent 9608532) in view of Kesterson et al. (US 2015/0188442). 	Regarding claim 16, Wong et al. discloses (see fig. 3) a device comprising a secondary side controller(312/320) configured to control a synchronous rectification (SR) switch (SR MOS) of an isolated power converter (300), wherein: the secondary side controller is configured to control a diode conduction time (conduction time of D2) of the isolated power converter time by controlling a switching time of the SR switch (operation of 320 and 312).  	Wong et al. does not disclose35Docket No.: 1186-491US01/2020P04397US encoding digital information by modulating a duration of the diode conduction time. 	Kesterson et al discloses encoding digital information (operation of 212 detecting the current from conducting D1) by modulating a duration of the diode conduction time (Iout being detection by 212 is based on the conduction times of D1, which is modulated by the operation of the primary winding and the primary switch. When the switch is on, D1 conducts). 	Therefore it would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the device of Wong et al. to include the features of Kesterson et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.	 	
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a method comprising: encoding, by the secondary side controller, digital information by modulating a duration of the diode conduction time; detecting, by a primary side controller of the isolated power converter, the duration of the diode conduction time; decoding, by the primary side controller, the digital information based on the duration of the diode conduction time, in combination with all the limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Telefus (US 2014/0204619) discloses an energy conversion architecture with secondary side control. 	Zheng (US 2014/0160810) discloses a digital communication link between secondary and primary sides.  	Qiu et al. (US Patent 8299770) discloses a threshold voltage monitoring and control in synchronous power converters.  	Malinin et al. (US Patent 10516340) discloses communication through a flyback power transformer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838